

	

		III

		109th CONGRESS

		1st Session

		S. RES. 303

		IN THE SENATE OF THE UNITED STATES

		

			November 10, 2005

			Mr. Leahy (for himself,

			 Mr. Kennedy, Mr. Obama, Mr.

			 Feingold, Mr. Dodd, and

			 Mr. Durbin) submitted the following

			 resolution; which was referred to the Committee on Foreign

			 Relations

		

		RESOLUTION

		Calling for the Government of Nigeria to

		  conduct a thorough judicial review of the Ken Saro-Wiwa case, and for other

		  purposes.

	

	

		Whereas on November 10, 1995, Ken Saro-Wiwa, Nigerian

			 writer, environmental activist, and nominee for the Nobel Peace Prize, along

			 with 8 colleagues, together known as the Ogoni 9, were hanged by

			 the military government of Nigeria, based on charges widely regarded as

			 false;

		Whereas the Ogoni 9 had been nonviolently campaigning for

			 improved living standards and a clean environment for the Ogoni People, whose

			 Niger Delta land, air, and water was, and remains, severely polluted from oil

			 extraction, and whose standard of living, despite the great mineral wealth

			 their land has yielded since the early 1960s, is among the lowest in the

			 world;

		Whereas the international condemnation that followed the

			 executions included the suspension of Nigeria from the British Commonwealth of

			 Nations;

		Whereas in 1996 a United Nations mission to Nigeria found

			 the military tribunal in contravention of international and domestic law, and

			 recommended financial relief for the survivors of the Ogoni 9 and improvements

			 in the socioeconomic conditions of the Ogoni and other minorities in the

			 Delta;

		Whereas 10 years later, none of the United Nations

			 recommendations have been implemented, and the environmental and social

			 situations have deteriorated for the Ogoni and other Delta communities;

		Whereas the Ogoni 9 remain convicted of a crime of which

			 they were unfairly tried;

		Whereas Ogoniland remains severely polluted and gas

			 flaring continues unabated;

		Whereas the security and stability in the Niger Delta are

			 threatened by a proliferation of small arms, armed gangs, and black market oil

			 bunkering;

		Whereas despite these pressures, Ogoniland remains an

			 island of nonviolence, and the Ogoni voted in high numbers in the 1999

			 elections;

		Whereas stability in the Niger Delta is necessary to

			 prevent an increase in global oil costs; and

		Whereas in the interest of the protection of human rights,

			 justice, and stability in the Delta, redress should be given to the Ogonis and

			 their use of nonviolent means should be recognized: Now, therefore, be

			 it

		

	

		That the Senate—

			(1)urges the

			 Government of Nigeria to conduct a thorough judicial review of the trial of the

			 Ogoni 9 and to provide just compensation to the survivors of the Ogoni 9 if a

			 miscarriage of justice is found;

			(2)urges the

			 Government of Nigeria, international donors, and international oil companies

			 operating in the Delta to increase assistance significantly to improve the

			 lives of the Ogoni and other affected communities and for pollution abatement

			 and cleanup in the Niger Delta region, in close consultation with local

			 communities;

			(3)urges the

			 Government of Nigeria to ensure that all members of the security forces receive

			 training in international standards on the use of force and firearms,

			 particularly the 1979 United Nations Code of Conduct for Law Enforcement

			 Officials and the 1990 United Nations Basic Principles on the Use of Force and

			 Fire Arms by Law Enforcement Officials;

			(4)calls upon the

			 Department of State to seek urgently to ensure that American oil companies

			 operating in the Niger Delta comply, at a minimum, with the Voluntary

			 Principles for Security and Human Rights; and

			(5)urges the

			 Secretary General of the United Nations to institute a 10-year followup mission

			 to Ogoniland.

			

